Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 8, 2019

                                          No. 04-17-00688-CV

                                 Jose CORRO and Concepcion Corro,
                                           Appellants

                                                      v.

           Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                         Appellees

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 16-06-23689-CV
                            Honorable H. Paul Canales, Judge Presiding


                                             ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice


      On January 15, 2019, appellant Jose Corro filed a document titled Motion for Rehearing
En Banc. Jose Corro’s Motion for Rehearing En Banc is DENIED.

           Jose Corro has also filed the following:

              •   “Motion to Object to an Incomplete Record on Appeal”
              •   “Motion for Stay and Abeyance”
              •   “Motion to Supplement Stay [and] Abeyance Motion with Reliable Document Proof”
              •   “Motion to Supplement Stay and Abey Motion with Certified Copy of Missing Document
                  in Appellate Record”
              •   “Third and Final Motion to Supplement Stay and Abey Motion Missing Exhibit Has Been
                  Found”
      These motions are DENIED.



                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court